IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30276
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

          versus


     JAMES ARNOLD, III,

                                          Defendant-Appellant.




           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 00-CR-207-1-F


                         January 14, 2002
Before GARWOOD, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     James Arnold, III, wishes to appeal the sentence imposed

following his plea of guilty to one count of bank robbery in

violation of 18 U.S.C. § 2113(a).    His notice of appeal was filed

late and the district court denied his motion for leave to file a

late notice of appeal.

     Arnold argues that the district court erred in denying his


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
motion to file a late notice of appeal because it conducted an

incomplete inquiry into whether the delay was caused by excusable

neglect.     Arnold seeks only to challenge the district court’s

application    of   the   Sentencing       Guidelines   and   the   resultant

sentence.

     Arnold in his signed written plea agreement made an express,

informed and knowing waiver of his right to appeal except in the

case where the sentence imposed exceeded the statutory maximum or

where the sentence “constitutes an upward departure from the

Guideline range deemed most applicable by the sentencing court.”

This was also fully explained to him by the district court at the

Rule 11 hearing.    Because neither of the two stated conditions are

implicated by the sentence imposed by the district court, this

court is precluded from reviewing this issue. See United States v.

Gonzalez, 259 F.3d 355, 358 (5th Cir. 2001).            Because the issue he

seeks to raise on appeal is precluded from review, remand for

consideration of the timeliness of the appeal notice would be

futile.    See United States v. Alvarez, 210 F.3d 309, 310 (5th Cir.

2000).

                            APPEAL DISMISSED




                                       2